Citation Nr: 0331385	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional in Newark, New Jersey and a 
January 2002 rating decision of the VA Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

Jurisdiction over the veteran's claims folder was transferred 
from the Newark RO to the Philadelphia RO in September 2001.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to sleep disturbance, frequent flashbacks, intrusive 
thoughts and disturbances in motivation and mood.

3.  The veteran's service-connected disabilities consist of 
residuals of a shell fragment wound of the left elbow, rated 
as 30 percent disabling; tendonitis of the left shoulder, 
rated as 10 percent disabling; restricted mobility of the 
left wrist and hand, rated as 10 percent disabling; 
bronchitis, rated as noncompensably disabling; and PTSD, for 
which a 50 percent rating is granted in this decision.

4.  The combined disability rating for the veteran's service-
connected disabilities is 70 percent.

5.  The veteran has a high school education and reportedly 
worked as a postal worker directly after military service; he 
then worked as a jail guard for 35 years until retirement.

6.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially 
gainful employment consistent with his occupational 
experience and educational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.   38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2003).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

A VA outpatient treatment note dated in December 1999 
indicates the veteran's report of frequent flashbacks of 
combat incidents and his time in the hospital after a combat 
injury.  He also indicated that he was tense, hypervigilant, 
jumpy, frequently irritated and frequently startled.  He 
complained of sleep disturbance due to nightmares.  He was 
noted to be quite anxious and tense.  The provider opined 
that the veteran required continual psychiatric intervention 
for PTSD.  He determined that the veteran's global assessment 
of functioning (GAF) was 55.

On VA psychiatric examination in January 2000, the veteran 
was noted to have served in combat during World War II.  The 
veteran reported that he worked for two years for the postal 
service, then began a career as a jail guard which lasted 35 
years.  He indicated that he had retired in 1982.  His 
excellent work record and promotion to the level of captain 
were noted.  The veteran also reported that he had been 
married since 1946.  He described close and supportive family 
relationships.  With regard to his symptoms, the veteran 
related that for many years he head experienced intrusive 
memories of combat and that such episodes caused lapses in 
concentration and sensations of tension and irritability.  
The veteran reported an increase in such episodes since his 
retirement.  He indicated that his sleep was restless and 
that he was awakened by combat dreams.  On mental status 
examination, the veteran was alert and oriented.  His affect 
was appropriate and his mood was neutral.  The diagnosis was 
PTSD and the examiner assessed the veteran's GAF as 70.

Service connection for PTSD, with a disability evaluation of 
30 percent, was awarded in the March 2000 rating decision on 
appeal.

The veteran submitted a claim of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities in June 2000.  He indicated that he had worked 
at a county jail as a shift commander and that he had been 
employed there from 1947 through 1982.  

On VA orthopedic examination in October 2001, the examiner 
noted that the veteran was service connected for disabilities 
of the left upper extremity.  The veteran complained of 
recurrent sharp pains in his left elbow, radiating to the 
fingers of his left hand.  He indicated that he was 
restricted in the amount he could lift due to the elbow 
disability.  The veteran also reported a pulling sensation in 
the left shoulder.  He stated that he could not fully elevate 
his arm due to the pulling sensation.  On physical 
examination, the left elbow exhibited painful motion on 
flexion and point tenderness on palpation.  The veteran had 
weakness secondary to muscle injury.  Examination of the left 
shoulder revealed painful motion on elevation of the arm.  On 
palpation, there was point tenderness in the muscles at the 
posterior aspect of the left shoulder.  There was weakness 
secondary to pain.  The examiner indicated that the veteran 
had lost 20 to 30 degrees of left elbow motion due to the 
shell fragment wounds.  

A VA muscles examination, also conducted in October 2001, 
disclosed that the veteran had damage to the ulnar and median 
nerve complex in the left elbow, as indicated by severe 
atrophy of muscles supplied by the ulnar nerve.  

A further VA psychiatric examination was conducted in 
November 2001.  The examiner noted that the veteran took a 
psychotropic medication.  The veteran reported that he had 
retired from employment as a jail guard in 1982, after 35 
years of service.  He noted that he had moved from New Jersey 
to Pennsylvania in 1987 because of the slower pace.  The 
veteran complained of continuing anxiety.  He reported 
restless sleep with periods of nocturnal thrashing and 
swinging, as if he were defending himself.  He indicated that 
he experienced flashbacks.  He stated that he was haunted by 
his war experiences.  He noted that noises startled him.  On 
mental status examination, the veteran was alert and 
oriented.  His mood was moderately nervous, and he was 
restless.  The examiner noted that the veteran fidgeted 
throughout the examination.  The veteran's affect was 
congruent to his mood, but the intensity of his affect 
revealed some blunting.  The diagnosis was PTSD.  The 
examiner indicated that the veteran's GAF was 55.

II.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
Although the veteran has not been provided a letter 
specifically intended to comply with the notice requirements 
of the VCAA and a remand for that purpose could be justified, 
in the Board's opinion a remand should be avoided in view of 
the fact that the veteran is now 84 years old and the 
evidence and information currently of record are sufficient 
to establish the veteran's entitlement to a 50 percent rating 
for PTSD and a total rating on the basis of unemployability 
due to service-connected disabilities.  In any event, the 
Board believes that the March 2002 statement of the case and 
correspondence from the RO to the veteran are sufficient to 
satisfy the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the RO has obtained all identified records 
pertinent to these claims and has afforded the veteran 
appropriate VA examinations of his psychiatric disability.  
The veteran's service medical records are also associated 
with the claims folder.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.





III.  Analysis

i.  Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

On review of the evidence of record, the Board finds that the 
veteran's PTSD symptomatology most closely approximates the 
criteria for a 50 percent disability rating.  In this regard, 
the Board notes the veteran's complaints of intrusive 
thoughts, flashbacks, irritability and sleep disturbance.  On 
VA examination in October 2001 the examiner noted that the 
veteran's flashbacks caused significant distress and guilt.  
He also noted the veteran's tendency toward hypervigilance 
and his restlessness.  He assigned a GAF score of 55, 
indicating moderate symptoms.  Therefore, the Board concludes 
that the veteran's PTSD symptoms warrant an initial 
evaluation of 50 percent.

The Board has considered whether a rating in excess of 50 
percent is warranted, but concludes that it is not.  There is 
no persuasive evidence that the veteran's PTSD is productive 
of deficiencies in most areas.  The Vet Center counseling 
therapist has reported that the veteran's PTSD is productive 
of severe and totally disabling symptoms, but he failed to 
identify such symptoms.  The evidence does not demonstrate 
that the veteran suffers from near continuous panic or 
depression which affects his ability to function 
independently, appropriately and effectively.  There is no 
indication that the veteran's personal appearance or hygiene 
has been neglected as a result of his PTSD symptoms, and 
there is no evidence of obsessional rituals or speech 
disturbance.  Therefore, the Board concludes that an 
evaluation in excess of 50 percent is not warranted for the 
veteran's PTSD.

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 50 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

ii.  Total Rating 

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

In determining whether a total rating based on 
unemployability due to service-connected disabilities is 
warranted, the central inquiry is, "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet.App. 524, 529 (1993).  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2003); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the veteran is currently in receipt of a 30 
percent rating for residuals of a shell fragment wound of the 
left elbow, a 10 percent rating for tendonitis of the left 
shoulder, a 10 percent rating for restricted mobility of the 
left wrist and hand, and a noncompensable rating for 
bronchitis.  In addition, the Board has determined that his 
PTSD is 50 percent disabling.  The combined disability rating 
is 70 percent.

Recent VA examinations reveal that the veteran experiences 
difficulty in his daily activities due to his service-
connected left upper extremity disabilities.  He has 
restricted range of motion of the left elbow as well as 
neurological symptoms.  The veteran also complains of sharp, 
radiating pain in his left arm, and some numbness of the left 
hand.  Additionally, the veteran also has flashbacks, sleep 
disturbance, intrusive thoughts and irritability due to his 
PTSD.  The Board also notes that the veteran has not worked 
since his retirement more than 20 years ago.

The evidence of record indicates that the veteran completed 
high school prior to induction and served as a rifleman 
during his service.  He reportedly worked for the postal 
service prior to obtaining employment as a jail guard, from 
which he retired after 35 years.  The veteran has reported 
that he missed time from work because of his service-
connected disabilities.  The medical evidence shows that the 
veteran's left upper extremity causes daily pain and 
functional impairment in his normal activities.  The evidence 
also shows that the veteran's PTSD symptoms cause 
irritability and lapses in concentration, as well as 
interrupted and disturbed sleep.  The Board therefore 
concludes that the evidence as a whole establishes that the 
veteran's service-connected disabilities cause sufficient 
functional impairment to preclude him from obtaining and 
maintaining substantially gainful employment in a position 
consistent with his educational and industrial background.  
Accordingly, the veteran is entitled to a total rating based 
on unemployability due to service-connected disabilities.


(CONTINUED ON NEXT PAGE)



ORDER

An initial disability evaluation of 50 percent for PTSD is 
granted from the effective date of service connection, 
subject to the criteria governing the payment of monetary 
benefits.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
criteria governing the payment of monetary benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



